419 F.2d 1321
In the Matter of the Libel and Petition of the AMERICAN OIL COMPANY, as owner of the SS AMOCO VIRGINIA, her engines, tackle, apparel, etc., in a cause of exoneration from or limitation of liability.UNITED STATES of America, Claimant and Plaintiff-Appellant,v.AMERICAN OIL COMPANY, as owner of a cargo of gasoline and heating oil formerly laden on the SS Amoco Virginia, in personam, Libelant and Defendant-Appellee.
No. 26455.
United States Court of Appeals Fifth Circuit.
November 28, 1969.

Morton L. Susman, U. S. Atty., James R. Gough and Edwin L. Weisl, Jr., Asst. U. S. Attys., Houston, Tex., William E. Gwatkin, III, Admiralty & Shipping Section, Civil Division, Dept. of Justice, Washington, D. C., Alan S. Rosenthal, Atty., Appellate Section, Civil Div. U. S. Dept. of Justice, Washington, D. C., for appellant.
Frank G. Harmon, Baker, Botts, Shepherd & Coates, Houston, Tex., Joe R. Greenhill, Jr., Austin, Tex., James K. Nance, Houston, Tex., Alfred A. Lohne, Mendes & Mount, New York City, for appellee.
Before TUTTLE and GEWIN, Circuit Judges, and COMISKEY, District Judge.
PER CURIAM:


1
Rule 37 of the Federal Rules of Appellate Procedure1 in the circumstances of this case requires a holding with respect to interest due the United States of America.


2
Therefore, the last paragraph of this panel's opinion dated October 3, 1969 is hereby amended to read as follows:


3
"Accordingly, the amount of the salvage award found by the lower court in the sum of $89,676.60, but denied to the National Government on legal grounds, should be entered as a judgment for the appellant with legal interest thereon from the date of entry of judgment by the lower court on remand. The judgment of the lower court is reversed and remanded with directions to enter judgment as set out herein."



Notes:


1
 Rule 37. Interest on Judgments. Unless otherwise provided by law, if a judgment for money in a civil case is affirmed, whatever interest is allowed by law shall be payable from the date the judgment was entered in the district court. If a judgment is modified or reversed with a direction that a judgment for money be entered in the district court, the mandate shall contain instructions with respect to allowance of interest